      Case 1:18-cv-01382-KBJ-ZMF Document 42 Filed 10/05/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                           :
STEVEN SCHIFF,                             :
                                           :
             Plaintiff,                    :
                                           :       1:18-cv-1382 (KBJ-DAR)
             v.                            :
                                           :
DISTRICT OF COLUMBIA,                      :
                                           :
             Defendant.                    :
                                           :


                          NOTICE OF SUPPLEMENTAL AUTHORITY

       COMES NOW, Plaintiff Mr. Steven Schiff, by and through undersigned counsel, to call

the Court’s attention to the recent decision in U.F. v. District of Columbia, 2020 WL 4673418 at

*5-7 (D.D.C. August 12, 2020) (awarding attorneys fees at the LSI Laffey rate for prevailing in

IDEA administrative matters in the District). A copy of the decision accompanies this notice.


                                                   Respectfully submitted,

                                                   /s/ Carolyn W. Houck, Esq.
                                                   Carolyn Houck,
                                                   24035 Porters Creek Lane
                                                   St. Michaels, MD 21663
                                                   Telephone: 301-951-4278
                                                   Cwhouck1@gmail.com
                                                   D.C. Bar Number 459746




                                               1
